Citation Nr: 0413527	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-02 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a 30 percent disability rating for PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in January 2003.  A transcript of the 
hearing is of record.

The Board remanded this case in July 2003 for additional 
development 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's PTSD is manifested primarily by nightmares, 
unstable moods, flashbacks, monthly panic attacks, depressed 
mood, sleep disturbance, social isolation, and Global 
Assessment of Functioning (GAF) scores ranging from 60 to 70.

3.  The veteran has not shown occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  VA 
has obtained all known treatment records, and there are no 
outstanding records that could be relevant to his appeal for 
an increased rating.  The veteran was afforded VA 
examinations in January 2000, August 2000, and January 2001.

In its remand, the Board directed the RO to provide a VA 
examination if newly obtained records showed a material 
change in the veteran's disability.  The subsequently 
obtained records contain reports that the veteran's condition 
was essentially unchanged and that he was functioning well.

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in January 2002 and August 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for an increased rating, and offered to assist him 
in obtaining any relevant evidence.  The letters gave notice 
of what evidence the veteran needed to submit and what the VA 
would try to obtain.  The letters also notified the veteran 
of the evidence needed to substantiate entitlement to a 
disability rating in excess of 30 percent for PTSD.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VA's 
General Counsel has held that this aspect of Pelegrini was 
dicta.  VAOPGCPREC 1-2004 (2004).

In the January 2002 and August 2003 letters, the RO informed 
the veteran of the evidence he needed to submit.  The RO 
requested that the veteran submit additional evidence showing 
that his PTSD had increased in severity.  The January 2002 
notice effectively requested that the veteran provide any 
evidence in his possession that pertained to the claim, "or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim."

The VCAA notices were provided after the initial adjudication 
in this case.  However, the initial adjudication took place 
prior to enactment of the VCAA.  In Pelegrini, the majority 
expressed the view that a claimant was entitled to VCAA 
notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-22.  

VA has taken the position that Pelegrini is incorrect as it 
applies to pre-VCAA initial adjudications.  See Landgraf v. 
USI Film Products, 511 U.S. 244 (1994) (holding that a 
statute may produce a prohibited retroactive effect if it " 
impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events 
completed before its enactment").

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did not report the existence of, or 
submit, additional evidence in response to the notice.  Even 
if he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).   

Pertinent Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of examination.  38 C.F.R. § 4.126(a) (2003).   

Factual Background

The veteran was awarded service connection for PTSD in a 
November 1998 rating decision.  The RO assigned a 30 percent 
evaluation effective from December 15, 1997, with a temporary 
total rating for hospitalization from February 27 to March 
31, 1998, and a resumption of the 30 percent rating from 
April 1, 1998.  

A VA treatment record dated in January 1999 shows that the 
veteran complained of depressed mood and anxious affect.  He 
denied suicidal and homicidal ideations, audio and visual 
hallucinations, delusions, and illusions.  He stated that he 
felt that he was back to the point when he had to be 
hospitalized in 1997.  His wife had moved out a month and a 
half prior due to his increasing symptoms.  He had tried to 
work but had been unable to do so secondary to anxiety and 
fear of failure.  He complained of decreased memory, 
depression, interrupted poor sleep with nightmares, increased 
rage, increased anger, mood swings, impulsivity, and starting 
to feel like "I don't care about anything anymore, and I'm 
scared of relapsing on alcohol or drugs".  

The veteran had been in an altercation with a neighbor and 
was arrested for assault, but the charges were dropped.  He 
frightened his wife several times, though he did not 
physically harmed her, and now he feels that she has had 
enough and is scared of him.  He stopped attending group 
therapy because it was making him re-experience unpleasant 
feelings.  The examiner's impressions were worsening PTSD, 
increased mood swings, rage, anger, anxiety, and depression.  
The plan was to discontinue diphenhydramine, increase Prozac 
to 40 mg, and start lithium carbonate 300 mg.

The veteran returned for a follow up assessment in January 
1999.  He reported that he felt less anxious and depressed.  
He felt the benefit of increasing the Prozac to 40 mg.

In February 1999, the veteran reported feeling less depressed 
and less anxious with no further panic attacks.  He stated 
that he felt he was more in control of his temper and had no 
outbursts.  He felt motivated to do things again.

In March 1999, the examiner reported that the veteran was 
doing well, his mood was more stable, and he was less 
depressed and less anxious.  His PTSD symptoms had improved 
and he was less irritable.  His wife was moving back that 
weekend.  He had not had full panic attacks since the last 
appointment, but had two occasions of limited brief anxiety, 
which he was able to control.  He was having nightmares two 
to three times per week, but they were not as disturbing, and 
his intrusive memories during the day had decreased.  He was 
coping better. 

In April 1999, it was noted that overall, the veteran was 
doing much better with an improved mood and that his PTSD 
symptoms had decreased.  He was tolerating his medications 
well.  His wife had been home for one month and things were 
going fairly well.  He was getting along with the neighbor 
with whom he had a previous conflict.  He was insecure about 
returning to work, but he was hopeful about the future.  

In August 1999, it was reported that the veteran was working 
with his friend in construction.  In September 1999, it was 
noted that the veteran was still working with his friend part 
time in the construction field.  He was getting along well at 
home and at work.  He denied suicidal and homicidal 
ideations.

In October 1999, the veteran claimed an increased rating for 
PTSD, stating that the disability had become more severe.  

On VA outpatient treatment later in October 1999, the veteran 
reported that he was not doing as well as in September.  He 
had had to stop working with his friend because he was 
getting too anxious at work.  He was doing fairly well at 
home and his marriage was on solid ground again.  The 
examiner noted that the veteran could not tolerate lithium, 
but needed some kind of mood stabilizer or anti-anxiety 
medication.  The veteran reported having increased nightmares 
and trouble sleeping.  He still felt the Prozac was helping 
and denied suicidal and homicidal ideations.  He felt he was 
slipping, but not back anywhere near the level he was when he 
required hospitalization.  

In a January 2000 record, the veteran reported that he was 
only able to work one or two days per week due to increased 
anxiety.  The examiner stated that it was possible that the 
Soma he was taking for his epicondylitis was acting as a 
minor tranquilizer.  The examiner started the veteran on 
Buspar for his anxiety.

The veteran was afforded a VA examination in January 2000.  
The veteran complained of nervousness and that he had 
hyperventilation and panic attacks, though not so much 
recently.  He stated that he was withdrawn.  He was working 
in construction, usually cleaning up the sites and sweeping 
up.  He worked a couple of days a week.  He was staying away 
from cocaine and marijuana.  He basically just watched 
television.  He was having a hard time getting himself going 
and focusing on things.  He had a poor appetite, and his 
sexual appetite was low.  It was noted that he would sleep 
for three to four hours a day.  He stated that he had trouble 
going to sleep and that it may take him anywhere from ten 
minutes to two hours.  He reported that he was hypersensitive 
and anything wakes him up.  He had nightmares about every 
night.  He has had one recurrent nightmare and the others 
vary.  He stated that he handles stress by hollering and 
yelling, and he does not cry.  He reported more thoughts of 
suicide, but no plans.  He was looking forward to nothing.  
He wanted to work.  

The examiner considered the veteran to be cooperative, goal-
oriented, oriented as to time, place, and person.  He was 
able to organize his thoughts and express himself.  He spoke 
normally and his affect was moderate tension and anxiety.  
Mood was moderate depression.  No evidence of psychosis, 
delusions, hallucinations, or organicity.  Intellect was low-
average, memory was fair, judgment was good, and his insight 
was slight.  The examiner's impression was PTSD, chronic, 
with a GAF score of 70.

The veteran reported stopping Buspar in April 2000.

The veteran was afforded another VA examination in August 
2000.  He reported many of the same symptoms as in January 
2000.  He also complained of frequent flashbacks that he had 
had all his life.  He stated that they lasted for about 20 
minutes.  He complained of stress.  He stated that he 
isolates himself and stayed away from people.  He got 
depressed and cried without much relief.  He had had thoughts 
of suicide.  He stated that he was looking forward to 
nothing.  

The examiner described the veteran as pleasant, cooperative, 
goal-oriented, and oriented as to time, place, and person.  
He was able to organize his thoughts and express himself.  He 
spoke softly and his affect was mild tension and anxiety.  
His mood was moderate depression and there was no evidence of 
psychosis, delusions, hallucinations or organicity.  
Intellect was low average, memory was fair, and judgment was 
reasonably good.  The examiner's impression was PTSD, 
chronic, with a GAF score of 70.

A September 2000 VA treatment record contains the veteran's 
report that Prozac 40 mg. had been providing much relief 
until a few months earlier when it seemed to have worn off.   
He reported increasing irritability, anger, and yelling with 
no physical altercations.  He reported walking around the 
house aimlessly with poor concentration and memory.  He has 
been restricting his driving due to this.  He reported that 
his recent stressors were health problems that had prevented 
him from working.  He also stated that he relapsed with 
cannabis about one month ago, using three times per week 
because he had nothing to do.  He reported problems with 
sleep.  The examiner diagnosed an increase in depressive and 
anxious symptoms recently likely related to relapse cannabis, 
stress of not being able to work due to physical problems, 
and a possible Prozac poop-out.  The plan was to increase 
Prozac to 60 mg to regain benefit and start Trazodone 25-50 
mg for insomnia and discontinue all cannabis use.  

In a January 2001 treatment record, the veteran complained of 
nightmares, trouble sleeping, intrusive thoughts, 
irritability, anger, and some moodiness.  He was taking 60 mg 
of Prozac and 50 mg of Trazodone that was keeping him out of 
the hospital but not improving his quality of life much.  He 
appeared relaxed and denied suicidal and homicidal ideations.  
The examiner felt that he was not taking his medication 
regularly, though the veteran stated that he had been 
faithful to the treatment plan.

The veteran had a VA examination in January 2001.  The 
examiner reviewed the veteran's records.  The examiner 
described his PTSD as moderate.  The examiner felt that the 
veteran described his complaints in an honest manner and did 
not try to influence the examiner in his favor.  However, the 
examiner determined that the veteran's heavy use of alcohol, 
cocaine, and marijuana, was underlying the personal strengths 
and stress tolerance, so not that everything can be put on 
the account of PTSD for the difficulties that the veteran had 
in his life.  The diagnostic impression was Axis I PTSD, at 
just about the same level of strength as reported by previous 
examiners; history of alcohol dependence; and history of 
polysubstance abuse, including heroin, cocaine, and 
marijuana.  

The examiner agreed with the previous evaluations and 
evaluated the veteran's global functioning to a degree 
between 60 and 70.  He also pointed out that:

Many times that complaining veterans who 
have difficulties in their life 
situation, like sleep disturbance, 
worrying and similar manifestations, tend 
to put the blame on PTSD.  No doubt, this 
veteran does qualify for this diagnosis, 
but his poor exam performance, and poor 
social behavior and social partaking 
involvements are just as well influenced, 
if not solely caused by his polysubstance 
drug abuse than by the PTSD.  This is 
frequently seen with these veterans who 
have multiple diagnoses, involving drug 
and alcohol abuse, and genuine PTSD."

In February 2001, the veteran was seen at the VA medical 
center to have paperwork filled out for the United States 
Postal Service (USPS).  At the time, the patient was stable 
on his medication.  He was faithfully continuing therapy.

In March 2001, the veteran had a good attitude about taking 
the first step to get back into the work place.  He discussed 
vocational rehabilitation and the VA and other options with 
the examiner.

An April 2001 record indicates that the veteran was working 
for the USPS.  In June 2001, the veteran reported that he was 
doing fairly well.  He had been able to work quite a bit with 
the USPS on rural routes.

In August 2001, the veteran required supportive therapy 
because he had failed an exam and that was a set back in his 
mind.  He stated that his supervisor likes his work and wants 
to keep him and that he is well liked by the other employees.

In February 2002, the examiner stated that the veteran was 
doing about the best he had seen in the years he has seen 
him.  The veteran's self-esteem was up and he was doing great 
working for the USPS, even though he was a temp.  In June 
2002, the veteran was still working at USPS and things were 
going well.  

At the veteran's January 2003 hearing, he testified that he 
had recurring nightmares and non-recurring nightmares.  He 
described his moods as unstable.  He reported flashbacks and 
panic attacks that occurred about once a month.  He was 
depressed and complained of getting two to three hours of 
sleep per night.  He stated that he had a tough relationship 
with his family an anger control problems with them.  He was 
involved in no social groups or church.  He did hunt.  He 
worked at the post office, but did not have set hours.  He 
stated that he has good and bad days at work.  He also stated 
that he has suicidal ideations.  He complained of problems 
remembering things, but described his forgetfulness as 
natural.

A VA outpatient treatment record dated in January 2003, 
reflects that the veteran was still working part time with 
the USPS as a rural route deliverer.  He denied any 
significant stressors and the examiner stated that he had 
"done well for a long time now."  He complained of an 
occasional nightmare and flashback.  He had few outside 
interests and isolated himself.  He slept "ok," except for 
rainy days.  His appetite was good.  He was no longer 
participating in any type of therapy.

In July 2003, the veteran called for a refill on his 
medications.  He was still working part time for USPS, denied 
suicidal ideation, and "sounded in good spirits."

Analysis

At his three VA examinations, the examiners estimated the 
veteran's GAF score to be between 60 and 70.  A GAF of 60 
signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF of 61-70 signifies some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2003)

The veteran currently does not have most of the symptoms 
described in the criteria for a 50 percent evaluation.  His 
speech has been described as goal oriented, and he is able to 
organize his thoughts and express himself.  Thus, his speech 
is not abnormal, as envisioned in the criteria for a 50 
percent evaluation.  He does not have a flattened affect.  
His panic attacks are not more than once a week and he does 
not have short-and long-term memory impairment (e.g., 
retention of only highly learned material, forgetting to 
complete tasks).  He is able to work his part time job as a 
rural route carrier and does so well.

According to the veteran's treatment records, it does appear 
that the veteran did experience a worsening of his symptoms 
around October 1999 and September 2000.  However, the 
increase was temporary and his symptoms improved shortly 
after his medications were changed.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

Accordingly, in evaluating the veteran's disability, the 
Board is bound to give more weight to the current findings 
showing that he has "done well for a long time now" over 
the earlier reports of an exacerbation in symptoms.

Currently, the disability picture more nearly approximates 
the criteria required for the 30 percent rating than for 50 
percent.  

In his hearing testimony and in his substantive appeal, the 
veteran has contended that PTSD causes him to be unemployed 
or significantly impacts his employment.  These contentions 
raise the question of entitlement to an increased rating on 
an extraschedular basis.  Under the provisions of 38 C.F.R. 
§ 3.321, in exceptional cases an extraschedular evaluation 
can be provided in the interest of justice.  The governing 
norm in such a case is that the case presents such an unusual 
or exceptional disability picture with such related factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The RO considered this question 
in the statement of the case.

The veteran's PTSD has not required hospitalization since 
1998, therefore, it cannot be said that it requires frequent 
periods of hospitalization.  The VA examiners have considered 
the impact of PTSD on the veteran's ability to work.  They 
have assigned GAF scores that are not indicative of marked 
interference with employment.  Therefore, the Board finds 
that referral of the case for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating for PTSD is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



